DETAILED ACTION

This office action is responsive to the Applicant’s claim amendment filed on 02/09/2021.

Response to Arguments
Applicant’s arguments, filed on 02/09/2021, with respect to claim rejections under 35 USC 103, have been considered but are moot in view of a new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-43, 45-50, 52-54 and 57-60 are rejected under 35 U.S.C. 103 as being unpatentable over Takano et al (US 2005/0249304 A1) in view of Kuwahara et al (US 2007/0072646 A1).
	Consider claims 41 and 59:
	Takano discloses a first communication apparatus (see Fig. 1 and paragraph 0113, where Takano describes a Channel Characteristics Acquisition/Power Allocation Acquisition Section 37 in a wireless communication apparatus, thus a first communication apparatus
a memory storing instructions (see paragraphs 0149-0150, where Takano describes a memory; see paragraph 0081, where Takano describes implementation using a computer program which is written in a computer readable format); and
one or more processors configured to execute the instructions (see paragraph 0081, where Takano describes a computer that executes the computer program) to: 
receive reference signals from a second communication apparatus which receives signals via a plurality of antennas (see Fig. 1 and paragraphs 0113-0115, where Takano describes a receive system that comprises an FFT 34 and a Reception Weight Multiplier Section 35, thus a second communication apparatus; see Fig. 1 and paragraph 0183-184, where Takano describes that the FFT 34 receives reception signals from antennas 11a and 11b, the FFT 34 generates OFDM symbols, and the Channel Characteristics Acquisition/Power Allocation Acquisition Section 37 receives the OFDM symbol; see paragraphs 0115-0116, where Takano describes that the Channel Characteristics Acquisition/Power Allocation Acquisition Section 37 generates a channel matrix H by using a received reference signal);  
perform channel estimation based on the reference signals (see paragraph 0116, where Takano describes that the Channel Characteristics Acquisition/Power Allocation Acquisition Section 37 updates the channel matrix H each time the reference signal is transmitted
transmit, to the second communication apparatus, weight information related to receiving antenna weights by which the second communication apparatus multiplies signals received via the plurality of antennas (see Fig. 1 and paragraph 0116, where Takano describes that the Channel Characteristics Acquisition/Power Allocation Acquisition Section 37 calculates a reception weight matrix describing antenna weights from the channel matrix H; see Fig. 1 and paragraphs 0118-0119, where Takano describes that the Reception Weight Multiplier Section 35 performs multiplication of the reception signal by the reception antenna weight matrix),
wherein the first communication apparatus and the second communication apparatus are separated (see Fig. 1 and paragraphs 0113-0116, where Takano describes the FFT 34 and a Reception Weight Multiplier Section 35, thus a second communication apparatus, and the Channel Characteristics Acquisition/Power Allocation Acquisition Section 37, thus a first communication apparatus).
	As discussed above, Takano discloses: the first communication apparatus transmits, to the second communication apparatus, weight information related to receiving antenna weights by which the second communication apparatus multiplies signals received via the plurality of antennas (see Fig. 1 and paragraphs 0116-0119,).
However, Takano does not specifically disclose: each of the first communication apparatus and the second communication apparatus is one of a plurality of apparatuses constituting a base station, and the first communication apparatus and the second communication 
Kuwahara teaches: a first communication apparatus transmits, to a second communication apparatus, weight information related to receiving antenna weights by which the second communication apparatus multiplies signals received via the plurality of antennas (see Fig. 1 and paragraphs 0043-0044, where Kuwahara describes a base station that comprises a center unit 1, thus a first communication apparatus, and a remote unit 2, thus a second communication apparatus, the remote unit 2 includes an array antenna; see paragraphs 0052-0053, where Kuwahara describes that array weights are sent from the center unit 1 to the remote unit 2; see paragraph 0045, where Kuwahara describes that the array weights are multiplied with respective signals of the array antenna; see paragraph 0044, where Kuwahara describes that the remote unit 2 also comprises a upstream circuit for receiving signals from a mobile terminal; see paragraph 0046, where Kuwahara describes array weights determination for the antenna elements for receiving upstream signals); each of the first communication apparatus and the second communication apparatus is one of a plurality of apparatuses constituting a base station (see paragraph 0043, where Kuwahara describes that the center unit 1 and the remote unit 2 are comprised in a base station), and the first communication apparatus and the second communication apparatus are physically separated (see paragraph 0044, where Kuwahara describes that the remote unit 2 is placed on a building roof), and the first communication apparatus and the second communication apparatus are linked by an interface requiring a frequency band (see paragraph 0043, where Kuwahara describes that the center unit 1 and the remote unit 2 are inter-connected by an optical fiber; see Fig. 1 and paragraph 0052, where Kuwahara describes that the optical fiber connects the center unit 1 and the remote unit 2 through interface 103 which performs electric-optical (E/O) conversion; see paragraph 0033, where Kuwahara describes that there is a bandwidth necessary for the optical fiber section).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: each of the first communication apparatus and the second communication apparatus is one of a plurality of apparatuses constituting a base station, and the first communication apparatus and the second communication apparatus are physically separated, and the first communication apparatus and the second communication apparatus are linked by an interface requiring a frequency band, as taught by Kuwahara to modify the method of Takano in order to simplify adjustment and maintenance of the wireless base station, as discussed by Kuwahara (see paragraph 0033).
	Consider claim 58:
Takano discloses a second communication apparatus (see Fig. 1 and paragraphs 0113-0115, where Takano describes a receive system that comprises antennas 11a and 11b, an FFT 34 and a Reception Weight Multiplier Section 35, thus a second communication apparatus) comprising: 
a memory storing instructions (see paragraphs 0149-0150, where Takano describes a memory; see paragraph 0081, where Takano describes implementation using a computer program which is written in a computer readable format); and
one or more processors configured to execute the instructions (see paragraph 0081, where Takano describes a computer that executes the computer program
receive signals via a plurality of antennas (see Fig. 1 and paragraph 0183-184, where Takano describes that the FFT 34 receives reception signals from the antennas 11a and 11b);  
transmit, to a first communication apparatus, reference signals to be used for channel estimation performed by the first communication apparatus (see Fig. 1 and paragraph 0183-184, where Takano describes that the FFT 34 transmits generated OFDM symbols to the Channel Characteristics Acquisition/Power Allocation Acquisition Section 37, thus a first communication apparatus; see paragraphs 0115-0116, where Takano describes that the signal received by the Channel Characteristics Acquisition/Power Allocation Acquisition Section 37 comprises reference signal which is used to generate a channel matrix H);  
receive, from the first communication apparatus, weight information related to reception antenna weights (see Fig. 1 and paragraph 0116, where Takano describes that the Channel Characteristics Acquisition/Power Allocation Acquisition Section 37 calculates a reception weight matrix describing antenna weights from the channel matrix H; see Fig. 1 and paragraphs 0118-0119, where Takano describes that the reception weight matrix is received by the Reception Weight Multiplier Section 35), and 
multiply signals received via the plurality of antennas by the receiving antenna weights (see Fig. 1 and paragraphs 0118-0119, where Takano describes that the Reception Weight Multiplier Section 35 performs multiplication of the reception signal by the reception antenna weight matrix, the reception signal is received via the antennas 11a and 11b
wherein the second communication apparatus is an apparatus separated from the first communication apparatus (see Fig. 1 and paragraphs 0113-0116, where Takano describes the FFT 34 and a Reception Weight Multiplier Section 35, thus a second communication apparatus, and the Channel Characteristics Acquisition/Power Allocation Acquisition Section 37, thus a first communication apparatus).
Takano does not specifically disclose: each of the first communication apparatus and the second communication apparatus is one of a plurality of apparatuses constituting a base station, and the first communication apparatus and the second communication apparatus are physically separated, and the first communication apparatus and the second communication apparatus are linked by an interface requiring a frequency band.
Kuwahara teaches: each of a first communication apparatus and a second communication apparatus is one of a plurality of apparatuses constituting a base station (see paragraph 0043, where Kuwahara describes that the center unit 1 and the remote unit 2 are comprised in a base station), and the first communication apparatus and the second communication apparatus are physically separated (see paragraph 0044, where Kuwahara describes that the remote unit 2 is placed on a building roof), and the first communication apparatus and the second communication apparatus are linked by an interface requiring a frequency band (see paragraph 0043, where Kuwahara describes that the center unit 1 and the remote unit 2 are inter-connected by an optical fiber; see Fig. 1 and paragraph 0052, where Kuwahara describes that the optical fiber connects the center unit 1 and the remote unit 2 through interface 103 which performs electric-optical (E/O) conversion; see paragraph 0033, where Kuwahara describes that there is a bandwidth necessary for the optical fiber section).
before the effective filing date of the claimed invention to include: each of the first communication apparatus and the second communication apparatus is one of a plurality of apparatuses constituting a base station, and the first communication apparatus and the second communication apparatus are physically separated, and the first communication apparatus and the second communication apparatus are linked by an interface requiring a frequency band, as taught by Kuwahara to modify the method of Takano in order to simplify adjustment and maintenance of the wireless base station, as discussed by Kuwahara (see paragraph 0033).
	Consider claim 42:
	Takano in view of Kuwahara discloses the first communication apparatus according to claim 41 above. Takano discloses: the weight information is information indicating the receiving antenna weights (see paragraphs 0116-0119, where Takano describes that the reception weight matrix is reception antenna weight matrix). 
	Consider claim 43:
	Takano in view of Kuwahara discloses the first communication apparatus according to claim 42 above. Takano discloses: the weight information includes information indicating respective weights included in the receiving antenna weights (see paragraph 0168, where Takano describes that a reception signal from a respective antenna is multiplied by a matrix acquired from the antenna weight matrix). 
	Consider claim 45:
	Takano in view of Kuwahara discloses the first communication apparatus according to claim 41 above. Takano discloses: the weight information is generated based on channel see Fig. 1 and paragraph 0116, where Takano describes that the reception antenna weights are calculated from the channel matrix H). 
	Consider claim 46:
	Takano in view of Kuwahara discloses the first communication apparatus according to claim 41 above. Takano discloses: the one or more processors are configured to execute the instructions to transmit, to the second communication apparatus, the weight information and information related to use of the receiving antenna weights (see Fig. 1 and paragraphs 0118-0119, where Takano describes that the Reception Weight Multiplier Section 35 performs multiplication of the reception signal by the reception antenna weight matrix). 
	Consider claim 47:
	Takano in view of Kuwahara discloses the first communication apparatus according to claim 46 above. Takano discloses: the information related to use of the receiving antenna weights includes frequency information related to frequencies for which the receiving antenna weights are used (see Fig. 1 and paragraphs 0115-0116, where Takano describes that the received signal is converted to a frequency signal by the FFT 34 and then is multiplied by the reception antenna weight matrix).
	Consider claim 48:
	Takano in view of Kuwahara discloses the first communication apparatus according to claim 46 above. Takano discloses: the information related to use of the receiving antenna weights includes time information related to time when the receiving antenna weights are used (see paragraph 0106, where Takano describes that the receiver is supplied with reception antenna weights and information for space-time decoding). 
	Consider claim 49:
see paragraph 0116, where Takano describes that each time the reference signal is transmitted at a predetermined interval; see Fig. 3 and paragraph 0139, where Takano describes a transmission frame for the reference signal). 
	Consider claim 50:
		Takano in view of Kuwahara discloses the first communication apparatus according to claim 49 above. Takano discloses: the time frame is a radio frame (see Fig. 3 and paragraph 0139-0140, where Takano describes that the frame for the reference signal is a time multiplexed frame transmitted by antennas), and the specific period is a specific symbol (see paragraph 0110, where Takano describes that the reference signal is transmitted as reference symbols). 
	Consider claim 52:
		Takano in view of Kuwahara discloses the first communication apparatus according to claim 41 above. Takano discloses: the one or more processors are configured to execute the instructions to generate the weight information based on the reference signals (see paragraphs 0115-0116, where Takano describes that a channel matrix H is generated using a received reference signal, and a reception weight matrix describing antenna weights is calculated from the channel matrix H ). 
	Consider claim 53:
		Takano in view of Kuwahara discloses the first communication apparatus according to claim 41 above. Takano discloses: the one or more processors are configured to execute the instructions to perform demodulation and decoding for signals of one or more layers generated by the second communication apparatus multiplying signals received via the plurality of see Fig. 1 and paragraph 0120, where Takano describes a demodulation decoder 36 that generates reception data which is passed to an upper layer of a communication protocol). 
	Consider claim 54:
		Takano in view of Kuwahara discloses the first communication apparatus according to claim 41 above. Takano discloses: the one or more processors are configured to execute the instructions to transmit, to the second communication apparatus, other weight information related to transmitting antenna weights which the second communication apparatus uses for generation of signals to be transmitted via the plurality of antennas, the other weight information being generated based on the reference signals (see Fig. 1 and paragraph 0116, where Takano describes that the Channel Characteristics Acquisition/Power Allocation Acquisition Section 37 also calculates a transmission antenna weight matrix V  based on the channel matrix H which is generated from the reference signal). 
Consider claim 57:
	Takano in view of Kuwahara discloses the first communication apparatus according to claim 41 above. Takano discloses: the receiving antenna weights are weights by which the second communication apparatus multiplies signals from the terminal apparatus, the signals being received via the plurality of antennas (see Fig. 1 and paragraphs 0118-0119, where Takano describes that the Reception Weight Multiplier Section 35 performs multiplication of the reception signal by the reception antenna weight matrix, the reception signal is received via antenna 11a and 11b). 
Consider claim 60:
see Fig. 1 and paragraph 0116, where Takano describes that the Channel Characteristics Acquisition/Power Allocation Acquisition Section 37 performs singular value decomposition of the channel matrix H to obtain the transmission antenna weight matrix V; see paragraphs 0118-0119, where Takano describes that the Reception Weight Multiplier Section 35, thus the second communication, performs multiplication of the reception signal by DUH which is the inverse matrix of HV), and wherein the other weight information related to transmitting antenna weights is information in a format the same as a format of the weight information related to the receiving antenna weights (see paragraphs 0116 and 0119, where Takano describes that the transmission antenna weight matrix V  is a matrix and the reception antenna weight UH is also a matrix). 

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Takano et al (US 2005/0249304 A1) in view of Kuwahara et al (US 2007/0072646 A1), as applied to claim 42 above, and further in view of Han et al (US 2008/0153428 A1).
	Consider claim 44:
	Takano in view of Kuwahara discloses the first communication apparatus according to claim 42 above. Takano discloses the receiving antenna weights are one receiving antenna weight set included in a plurality of predetermined receiving antenna weight sets (see paragraph 0116, where Takano describes that the reception antenna weights are expressed in the form of a reception antenna weight matrix UH).

	Han teaches: a weight information is an index indicating one antenna weight set (see Fig. 1 and paragraph 0042, where Han describes that a weight selector 135 generates a weight set index for selected antenna weights).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the weight information is an index indicating the one receiving antenna weight set, as taught by Han to modify the method of Takano in order to provide efficient data transmission, as discussed by Han (see paragraph 0018).

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Takano et al (US 2005/0249304 A1) in view of Kuwahara et al (US 2007/0072646 A1), as applied to claim 41 above, and further in view of Park et al (US 2012/0120997 A1).
	Consider claim 51:
	Takano in view of Kuwahara discloses the first communication apparatus according to claim 41 above. Takano does not specifically disclose: the reference signals are demodulation reference signals (DMRS). 
	Park teaches: reference signals are demodulation reference signals (DMRS) (see paragraph 0009, where Park describes a method for demodulation reference signals). 
 Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the reference signals are demodulation reference signals (DMRS), as taught by Park to modify the method of Takano in order to perform precoder selection without requiring additional overhead, as discussed by Park (see paragraph 0009).

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Takano et al (US 2005/0249304 A1) in view of Kuwahara et al (US 2007/0072646 A1), as applied to claim 41 above, and further in view of Farzaneh (US 6,266,528 B1).
	Consider claim 55:
	Takano in view of Kuwahara discloses the first communication apparatus according to claim 41 above. Takano does not specifically disclose: the receiving antenna weights are antenna weights which the second communication apparatus also uses for generation of signals to be transmitted via the plurality of antennas. 
	Farzaneh teaches: receiving antenna weights are antenna weights which a second communication apparatus also uses for generation of signals to be transmitted via a plurality of antennas (see Fig. 1 and col. 5, lines 1-19, where Farzaneh describes that a set of transmit weights 128 is directly computed from the set of receive weights 130).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the receiving antenna weights are antenna weights which the second communication apparatus also uses for generation of signals to be transmitted via the plurality of antennas, as taught by Farzaneh to modify the method of Takano so that the antenna array receives or radiates most of the energy, as discussed by Farzaneh (col. 5, lines 1-19).

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Takano et al (US 2005/0249304 A1) in view of Kuwahara et al (US 2007/0072646 A1), as applied to claim 54 above, and further in view of Oprea et al (US 2003/0218973 A1).
Consider claim 56:
	Takano in view of Kuwahara discloses the first communication apparatus according to claim 54 above. Takano does not specifically disclose: the second communication apparatus is an apparatus which performs communication in time division duplex (TDD). 
 	Oprea teaches: an apparatus which performs communication in time division duplex (TDD) (see paragraph 0102, where Oprea describes a communication system that operates in a time division duplex manner).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the second communication apparatus is an apparatus which performs communication in time division duplex (TDD), as taught by Oprea to modify the method of Takano so that there is no need to send feedback, as discussed by Oprea (see paragraph 0102).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147.  The examiner can normally be reached on 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571)272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIHONG YU/            Primary Examiner, Art Unit 2631